Title: To James Madison from James Monroe, 7 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr 7. 1812
Nothing new has occurrd since mine of yesterday. I have yours of the 5th. Mr Eustis has been with me, & we have communicated on the subject of yours to him. He expresses a strong desire for me to take the command, & thinks that a volunteer comn., would serve the purpose. We will confer fully on this subject to day, and come to a decision, and by to morrow’s mail you shall have the result. The principal benefit would be the moral effect the measure might have on the public mind, being one emanating immediately from the govt. itself. Other consequences would be doubtful, the advantages quite precarious, especially in the immediate quarter to which the movement would be directed. On the operations under Genl. Dearborn the effect would be salutary, as it would keep the whole force now in upper Canada still there. This indeed might be done under any one. Your reflections as to the impossibility of any brilliant effect are certainly very forcible. Still an effort, manifesting zeal in the govt. itself, without the aid of any brilliant achievement, might be felt by the nation. We will decide to night. Genl. Mason ought to go at the head of the quarter masters dept. He is best qualified by extent of views, knowledge of all its branches, vigor of mind &ca. and Wm. Jones of Phila., would be a more powerful auxiliary to Captn Chauncey.
I repeat my earnest hope that you would come back as soon as possible. There would be no necessity for bringing Mrs Madison with you, as you might perhaps be able to return again in a short time.
In case I go, as is presumeable, I must get you to write a letter to Mrs. Monroe apprizing her of the obligation I am under, & the difficulty of my declining it. It would contribute to reconcile her to it. Sincerely your friend & servt
Jas Monroe
A volunteer comn will be the most eligible one
